internal_revenue_service number release date index number ---------------------------- -------------------------- --------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number -------------------- refer reply to cc psi b03 plr-118962-16 date date legend x ---------------------------------------------------------- ---------------------------- state ------- partnership ---------------------------------------------------------- ------------------------------- d1 d2 d3 ------------------------ --------------------- -------------------- dear -------------- this letter responds to a letter received date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code code plr-118962-16 facts the information submitted states that x was formed under the laws of state and elected to be treated as a subchapter_s_corporation effective d1 on d2 x’s initial shareholders transferred their x stock to partnership which was wholly-owned by x’s initial shareholders thus terminating x’s s_corporation_election partnership subsequently transferred some of the x stock to a new eligible shareholder and some back to one of the initial shareholders on d3 after discovering the termination of x’s s_corporation_election the initial shareholders reacquired the remaining x stock held by partnership x represents that the circumstances resulting in the termination of x’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the service law and analysis sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination shall be effective on and after the date of cessation sec_1362 provides in part that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary plr-118962-16 conclusion based solely on the facts submitted and representations made we conclude that the termination of x’s s_corporation_election on d2 was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d2 and thereafter provided that x’s s_corporation_election was otherwise valid and was not otherwise terminated under sec_1362 moreover from d2 through d3 partnership’s owners shall be treated as the owners of x stock held by partnership during this period in proportion to their interests in partnership except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically we express or imply no opinion regarding whether x is otherwise eligible to be treated as an s_corporation this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representatives the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely s bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
